Per Curiam.

Following appellant’s escape, he was discharged from the rolls of the hospital where he had been temporarily committed. The Court of Appeals was correct, therefore, in dismissing appellant’s amended petition for a writ of habeas corpus, on the ground of mootness, because appellant was voluntarily absent from the hospital from which he sought release.*
Moreover, there is nothing in the record to support, appellant’s allegation of a claimed denial of effective assistance of counsel. In re Larkins (1976), 48 Ohio St. 2d 21.
Accordingly, the judgment of the Court of Appeals dismissing appellant’s amended petition for a writ of ha-beas corpus is affirmed.

Judgment affirmed.

O’Neill, C. J., HbRbbet, Cosrigaw, Steen, Celebeezze, W. Beown and P. Beown, JJ., concur.

Following the Court of Appeals’ dismissal of appellant’s amended petition for a writ of habeas corpus, appellant was ordered temporarily hospitalized in the Cincinnati veterans hospital after a finding by the court that there was probable cause to believe that he was mentalljr ill. That commitment is not, however, before his court.